Citation Nr: 0823918	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1970 
and from May 1971 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board denied the veteran's claim of entitlement to 
service connection for hemorrhoids in August 2003, and the 
veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Court).  In September 2004, the Court 
vacated the Board's August 2003 decision and remanded the 
matter.

In April 2005 the Board again denied the veteran's claim.  In 
a May 2007 memorandum decision, the Court vacated and 
remanded the matter to the Board.

In November 2007, the Board remanded the appeal for 
development of the record.  The case was subsequently 
returned to the Board for further appellate consideration.


FINDING OF FACT

Hemorrhoids were not manifest in service and are unrelated to 
service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in June 2001, prior to the initial 
adjudication of the veteran's claim, explained the evidence 
necessary to support a claim for service connection.  It 
requested that the veteran identify any evidence that he 
thought would support his claim.  It also told the veteran 
how he could assist VA in the development of evidence.  The 
veteran was told that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim.  

In March 2006 the veteran was apprised of the manner in which 
VA determines disability evaluations and effective dates.

A December 2007 letter advised the veteran that a VA 
examination had been requested.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
conducted.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

On service general medical evaluation in January 1967, the 
veteran reported having intermittent rectal bleeding for the 
past one and one half weeks.  Digital examination was 
negative and the impression was rectal bleeding.  Surgical 
consultation and proctoscopy were arranged.  A January 1967 
referral to a surgeon indicates that digital examination of 
the rectum was negative and that there was no evidence of 
hemorrhoids.

The surgical consultant indicated in January 1967 that the 
veteran had had a good preparation and that the scope was 
passed to 25 centimeters with ease.  There were no evident 
mucosal or extrinsic lesions.  The veteran was to have a 
barium enema and then return.

A February 1967 barium enema allowed visualization of the 
entire colon. Abnormalities were not revealed.  The 
impression was a negative barium enema.

On clinical examination in March 1970, the veteran's skin, 
anus, and rectum were normal.

The veteran denied having or having skin problems or piles or 
rectal disease on service examination in April 1971.  
Clinically, his skin, anus, and rectum were normal.

On service evaluation in January 1972, the veteran complained 
of pain with a hemorrhoid.  Sitz bath and a suppository were 
prescribed.  Objective findings were not recorded at that 
time.

On service discharge examination in June 1973, the veteran 
denied having or having had piles or rectal disease.  
Clinically, his rectum and prostate were normal to digital 
examination.  His hematocrit was 44 percent.

In January 2001, the veteran was seen at a VA facility.  
Clinical evaluation disclosed two hemorrhoids.

On VA evaluations in August 2001, the veteran reported having 
had hemorrhoids for "some time" and "for years".  VA 
performed a hemorrhoidectomy in August 2001.

In his November 2001 notice of disagreement, the veteran 
stated that for many years, he had self-medicated 
hemorrhoids, not knowing until recent years that he could get 
help from VA.

A VA examination was carried out in March 2008.  The examiner 
reviewed the veteran's history, to include the service 
medical records.  He noted that the service records were 
negative for any complaints of or treatment for hemorrhoids, 
and that the June 1973 separation examination report 
indicated that the veteran's rectum and prostate were normal 
to digital examination.  He also noted that on the 
accompanying health history, the veteran specifically denied 
piles or rectal disease.  The veteran related that he had 
suffered from memory problems since coronary bypass surgery 
in 2000 and that he could not remember when his symptoms 
started and did not have a clear memory of his history as it 
pertained to hemorrhoids.  On physical examination, the 
veteran had one lateral internal hemorrhoid that was 
enlarged, with no evidence of bleeding.  The examiner 
concluded that there was no evidence that the hemorrhoids 
were related to any injury, disease, or manifestation in 
service.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed hemorrhoids are the result of 
participation in combat with the enemy.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully considered the evidence pertaining to this 
claim, the Board has concluded that service connection is not 
warranted for hemorrhoids.  In this regard, the Board notes 
that although the veteran reported rectal bleeding in 
service, subsequent testing did not reveal hemorrhoids.  The 
Board acknowledges that in January 1972, the veteran reported 
pain and a hemorrhoid.  However, the objective findings 
during service do not indicate that hemorrhoids were 
diagnosed.  On discharge examination in June 1973, the 
veteran denied having piles or rectal disease, and his rectum 
and prostate were clinically normal to digital examination.
The first objective post-service evidence of hemorrhoids 
dates to January 2001, when clinical examination revealed two 
hemorrhoids.  The veteran has not identified evidence 
demonstrating hemorrhoids prior to that date.  Rather, he 
states that he self-medicated the condition prior to seeking 
treatment through VA, and has been unable to report the post-
service onset of symptoms relating to hemorrhoids with any 
specificity.  

The Board also observes that a VA examiner has opined that 
the veteran's hemorrhoids are not related to service.  This 
opinion included consideration of the service medical records 
and the findings of hemorrhoids in 2001.  The Board notes 
that the examiner reviewed the claims files and discussed the 
relevant findings.  He also noted that the veteran had 
suffered from memory problems since 2000 and was unable to 
provide a good history.  Regardless of the veteran's memory 
problems, there is no indication that the VA examiner 
misstated any relevant fact.  Therefore, the Board finds his 
opinion to be of significant probative value.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's hemorrhoids.  There is no 
competent evidence linking this disability to service.  
Rather, the VA examiner has concluded that this claimed 
disability is not related to service, as the veteran's 
rectum was clinically normal to digital examination on 
discharge.  

The veteran has reported that hemorrhoids first occurred 
during service.  The Board is aware that a layman is 
competent to report that he experienced symptoms.  However, 
the treatment records tend to establish a post service onset 
rather than an in-service onset.  The Board notes that the 
veteran has asserted that he has suffered from hemorrhoids 
since service.  He is competent to report symptomatology and 
when it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the assertions 
of hemorrhoids during service and thereafter are unsupported 
by contemporaneous records.  More importantly the assertions 
of continuity and chronicity are in direct conflict with the 
repeatedly normal in-service findings.  Far more probative as 
to the existence of a hemorrhoid is the observation of a 
medical professional than that of a layman.  The Board again 
notes that although there were complaints in service, there 
was no objective finding demonstrating hemorrhoids and the 
separation examination was normal.  To the extent that the VA 
examiner did not reference the veteran's in-service 
complaint, such omission is harmless since a hemorrhoid was 
never objectively identified during service and the examiner 
correctly noted the separation examination findings.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
hemorrhoids and there is no doubt to be resolved.


ORDER

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


